DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Response filed 12/13/2021. 
Claims 1-20 are pending and have been examined. 
Claims 1, 5, 10, 14, 15, and 20 have been amended. 
Response to Arguments
 Applicant’s arguments with respect to the 35 U.S.C. 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
As per claims 1 and 14, the claims recite “decreasing the price estimate based on the effective time saved being lower than the expected time saved.” The specification fails to describe this limitation in such a way as to as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner respectfully points to paragraphs [00137-139 and 161-167] of the specification. Here, notwithstanding the fact that the specification indicates that the price may be adjusted based on the effective time saved, the only description given as to how the price is adjusted is in paragraphs [0139 and 166] which indicate that “. . . the price estimate is adjusted only if the price is to be adjusted downward based on the effective time saved being greater than the estimated time saved.” No description is given for adjusting the price downward based on the effective time saved being lower than the expected time saved. In fact, the specification describes lowering the price only if the opposite of this comparison is true. Since the specification is silent as to reducing the price when the effective time saved is lower than the expected time saved, and even goes so far as to teach reducing the price when the opposite is true, claims 1 and 14 are rejected under 35 U.S.C. 112(a) for failing to describe this limitation in such a way as to as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
As per claims 2-13 and 15-20 the claims are rejected under 35 U.S.C. 112(a), because they depend from claims 1 and 14 and do not cure the above deficiencies.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-12, and 14-19 rejected under 35 U.S.C. 103 as being unpatentable over Itaya et. al. (U.S. PG Pub. No. 20140172521; hereinafter "Itaya") in view of Barry et. al. (UK Patent Publication No. GB2499706A; hereinafter "Barry") further in view of Cao et al. (U.S. PG Pub. No. 20160364678; hereinafter "Cao") and further in view of Harada et. al. (Japanese Patent Publication No. JP2006107262A (translation attached); hereinafter "Harada").
As per claim 1, Itaya teaches:
A method for reserving travel of a vehicle along a route, the method comprising:
Itaya teaches a system and method for determining highway toll prices. (Itaya: abstract) Itaya teaches that a user may enter on a mobile device, a travel destination and user location in a request to reserve a highway section for travel and the system may determine an optimal path for the user. (Itaya: paragraphs [0061, 63-65], Fig. 2, 3)
 receiving, on a mobile device associated with a user, a travel destination and a user location;
Itaya teaches that a user may enter on a mobile device, a travel destination and user location in a request to reserve a highway section for travel. (Itaya: paragraphs [0061, 63-65], Fig. 2, 3)
determining an optimal route to the destination from the user location;
Itaya teaches that a user may enter on a mobile device, a travel destination and user location in a request to reserve a highway section for travel and the system may determine an optimal (one or more with the least fees) path for the user. (Itaya: paragraphs [0061, 63-65], Fig. 2, 3)
identifying one or more highway sections that are reservable along the optimal route;
Itaya teaches that a user may enter on a mobile device, a travel destination and user location in a request to reserve a highway section for travel and the system may determine an optimal path for the user. (Itaya: paragraphs [0061, 63-65], Fig. 2, 3) In teaching that the system identifies a path as well as those reservable sections of the highway along the path and their corresponding fees, Itaya teaches the identification of one or more highway sections that are reservable along this path.
 determining, via the mobile device, a price estimate for reserving the one or more highway sections in order for the user to travel in a vehicle along the optimal route;
Itaya teaches that a user may enter on a mobile device, a travel destination and user location in a request to reserve a highway section for travel and the system may determine an optimal (one or more 
receiving an acceptance of the price estimate from the client device;
Itaya teaches that the user may click the reserve button (an acceptance of the fee) and the sections which require fees may be reserved. (Itaya: paragraph [0065])
reserving the one or more highway sections for the user based on the price estimate; 
 Itaya teaches that the user may click the reserve button (an acceptance of the fee) and the sections which require fees may be reserved. (Itaya: paragraph [0065])
With respect to the following limitation:
tracking, via at least the mobile device, the speed of the vehicle traveling along the optimal route;
Itaya teaches that actual road usage data in the form of actual congestion degree of a road may be collected. (Itaya: paragraphs [0053, 57, 59-60]) Itaya, however, does not appear to explicitly teach that mobile devices of road users are monitored in order to generate such data. 
Barry, however, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections) wherein the speeds of vehicles traveling along a toll route and those not traveling along the toll route may be tracked via GPS devices in the vehicles. (Barry: paragraph [0019-20, 22-23]) Barry teaches combining the above elements with the teachings of Itaya for the benefit of providing an improved HOV lane enforcement system, an improved HOT lane enforcement system, and an improved system and method for motivating and optimizing usage of HOV/HOT by displaying a time-based cost metric. (Barry: paragraphs [0007-9]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barry with the teachings of Itaya to achieve the aforementioned benefits.
Itaya in view of Barry further teaches:
receiving the tracked speed of a plurality of additional vehicles traveling along highway sections that are not reservable;
 Barry, as outlined above, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections) wherein the speeds of vehicles traveling along a toll route and those not traveling along the toll route may be tracked via GPS devices in the vehicles. (Barry: paragraph [0019-20, 22-23]) The motivation to combine Barry persists.
With respect to the following limitation:
calculating an effective time saved based on the tracked speed of the vehicle and the tracked speed of the additional vehicles;
 Barry, as outlined above, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections) wherein the speeds of vehicles traveling along a toll route and those not traveling along the toll route may be tracked via GPS devices in the vehicles. (Barry: paragraph [0019-20, 22-23]) The motivation to combine Barry persists.
To be thorough, and to the extent that Barry does not explicitly teach that the time saved is based on each of the average speeds (Barry strongly suggests such by indicating that "time delta" may be determined by using the vehicle speed), Cao teaches this element. Cao teaches comparing typical speeds in one lane vs. another (See Barry teaching an HOV/HOT lane) by calculating estimated time savings using typical (see Barry teaching tracked speeds) velocity in a special lane vs. another. (Cao: paragraph [0108]) It can be seen that each element is taught by either Itaya in view of Barry, or by Cao. Clarifying that the tracked speeds of Barry may be used to determine the amount of time saved does not affect the normal functioning of the elements of the claim which are taught by Itaya in view of Barry. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Cao with the teachings of Itaya in view of Barry, since the result is 
With respect to the following limitation:
decreasing the price estimate based on the effective time saved being lower than the expected time saved;
 Barry, as outlined above, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections) wherein the speeds of vehicles traveling along a toll route and those not traveling along the toll route may be tracked via GPS devices in the vehicles. (Barry: paragraph [0019-20, 22-23]) The motivation to combine Barry persists.
Harada, however, teaches that when a user travels on a given stretch of road which comprises a toll road, the amount of time it takes the user to traverse the road is compared to prescribed pre-estimated times, and if the user took longer to traverse the toll road than expected (see Barry teaching the determination of an effective time saved), a discount may be applied to the user's fare via a mobile device. (Harada: paragraph [0008-9, 28, 35]) Thus, Harada teaches the modification of Itaya in view of Barry further in view of Cao such that, if the actual time saved by the user is lower than the expected time saved, the user may be charged a lower price for using the toll road. Harada teaches combining the above elements with the teachings of Itaya in view of Barry further in view of Cao for the benefit of allowing a user to be notified when a discount has been applied to a long-distance toll road. (Harada: paragraphs [0008-9]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harada with the teachings of Itaya in view of Barry further in view of Cao to achieve the aforementioned benefits.
Itaya in view of Barry further in view of Cao and further in view of Harada further teaches:
and processing a payment via the mobile device based on the adjusted price estimate.
 Harada further teaches that the mobile device (an in-vehicle device) of a user may be used to pay tolls wirelessly. (Harada: paragraph [0035]) The motivation to combine Harada persists.
As per claim 2, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 monitoring, via the mobile device, the travel of the vehicle along the optimal route;
 Itaya teaches that actual road usage data in the form of actual congestion degree of a road may be collected. (Itaya: paragraphs [0053, 57, 59-60]) Itaya, however, does not appear to explicitly teach that mobile devices of road users are monitored in order to generate such data. Barry, as outlined above, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections). (Barry: paragraph [0020, 22]) Barry further teaches that the system may receive GPS information from mobile communication devices of vehicles which are in the tolling lane and those which are not in order to determine the amount of congestion along each route. (Barry: paragraph [0019, 22]) The motivation to combine Barry persists.
 receiving, via the mobile device, route usage data based on the monitoring of the travel;
 Itaya teaches that actual road usage data in the form of actual congestion degree of a road may be collected. (Itaya: paragraphs [0053, 57, 59-60]) Barry, as outlined above, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections). (Barry: paragraph [0020, 22]) Barry further teaches that the system may receive GPS information from mobile communication devices of vehicles which are in the tolling lane and those which are not in order to determine the amount of congestion along each route. (Barry: paragraph [0019, 22]) The motivation to combine Barry persists.
and generating aggregate route usage data based on the received route usage data from the client device and additional route usage data from a plurality of additional client devices.
 Itaya teaches that actual road usage data in the form of actual congestion degree of a road may be collected and used to adjust prices for reserving the highway sections. (Itaya: paragraphs [0053, 57, 59-60, 68, 73, 94]) Barry, as outlined above, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections). (Barry: paragraph [0020, 22]) Barry further teaches that the system may receive GPS information from mobile communication devices of vehicles which are in the tolling lane and those which are not in order to determine the amount of congestion along each route. (Barry: paragraph [0019, 22]) The motivation to combine Barry persists.
As per claim 3, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 2, as outlined above, and further teaches:
determining a future price estimate for reserving the highway sections based at least in part on the aggregate route usage data.
 Itaya teaches that actual road usage data in the form of actual congestion degree of a road may be collected and used to adjust prices for reserving the highway sections. (Itaya: paragraphs [0053, 57, 59-60, 68, 73, 94])
As per claim 4, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 2, as outlined above, and further teaches:
predicting, based on the aggregate route usage data, future traffic conditions along the route;
Itaya teaches that predicted traffic congestion, in combination with current congestion, in order to set future fees for reservations along the highway sections. (Itaya: paragraphs [0053, 57, 59-60, 68, 73, 80-84, 94], Fig. 7, 8B)
and determining a future price estimate for reserving the highway sections based at least in part on the predicted future traffic conditions along the route.
 Itaya teaches that predicted traffic congestion, in combination with current congestion, in order to set future fees for reservations along the highway sections. (Itaya: paragraphs [0053, 57, 59-60, 68, 73, 80-84, 94], Fig. 7, 8B)
As per claim 5, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 2, as outlined above, and further teaches:
 wherein monitoring the travel of the vehicle along the optimal route comprises: tracking, based on one or more locational sensors in the mobile device, a location of the vehicle over time along the optimal route.
 Itaya teaches that actual road usage data in the form of actual congestion degree of a road may be collected and used to adjust prices for reserving the highway sections. (Itaya: paragraphs [0053, 57, 59-60, 68, 73, 94]) Barry, as outlined above, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections). (Barry: paragraph [0020, 22]) Barry further teaches that the system may receive GPS information from mobile communication devices of vehicles which are in the tolling lane and those which are not in order to determine the amount of congestion along each route. (Barry: paragraph [0019, 22]) The motivation to combine Barry persists.
As per claim 6, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the aggregate route usage data comprises traffic throughput and/or lane capacity data for a given time along the route.
 Itaya further teaches that actual traffic congestion may be measured based on actual throughput recorded on the highway. (Itaya: paragraph [0053, 57, 59-60])
As per claim 7, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein determining the price estimate for reserving the highway sections is based at least in part on estimated time saved due to traveling along the optimal route in the highway sections that are reservable compared to traveling along an alternate route in highway sections that are non-reservable.
 Barry, as outlined above, teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya teaches may be a destination location along an optimal route using reserved highway sections). (Barry: paragraph [0020, 22]) Barry further teaches that the system may receive GPS information from mobile communication devices of vehicles which are in the tolling lane and those which are not in order to determine the amount of congestion along each route. (Barry: paragraph [0019, 22]) Harada, as outlined above, teaches that when a user travels on a given stretch of road which comprises a toll road, the amount of time it takes the user to traverse the road is compared to prescribed pre-estimated times, and if the user took longer to traverse the toll road than expected, a discount may be applied to the user's fare via a mobile device. (Harada: paragraph [0008-9, 28, 35]) The motivation to combine Barry and Harada persist.
As per claim 8, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein at least one of the highway sections comprises one or more reservable lanes, and wherein determining the price estimate for reserving the highway sections comprises determining a price estimate for reserving at least one of the reservable lanes.
 Itaya teaches that a user may enter on a mobile device, a travel destination and user location in a request to reserve a highway section for travel and the system may determine an optimal (one or more with the least fees) path for the user. (Itaya: paragraphs [0061, 63-65], Fig. 2, 3; see also paragraphs [0068, 69, and 73-82 generally] for outlining different methods for setting such fees) Barry further teaches that the system may receive GPS (speed and location) information from mobile communication devices of vehicles which are in the tolling lane and those which are not in order to determine the amount of time saved by traveling to the predefined destination along the toll route. (Barry: paragraph [0019, 22] teaching an "HOV" or "HOT" lane) The motivation to combine Barry persists.
As per claim 9, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 8, as outlined above. With respect to the following limitation:
wherein determining a price estimate for reserving at least one of the reservable lanes is based at least in part on estimated time saved due to traveling along the optimal route in reservable lanes of the highway sections compared to traveling along the optimal route in non-reservable lanes of the highway sections.
 Itaya teaches that a user may enter on a mobile device, a travel destination and user location in a request to reserve a highway section for travel and the system may determine an optimal (one or more with the least fees) path for the user. (Itaya: paragraphs [0061, 63-65], Fig. 2, 3; see also paragraphs [0068, 69, and 73-82 generally] for outlining different methods for setting such fees) As outlined above, Barry teaches the calculation of the amount of time saved by traveling along a toll route to a specific destination (which Itaya in view of Wu teaches may be a destination location along an optimal route using reserved highway sections). (Barry: paragraph [0020, 22]) Barry further teaches that the system may receive GPS information from mobile communication devices of vehicles which are in the tolling lane and those which are not in order to determine the amount of time saved by traveling to the predefined destination along the toll route. (Barry: paragraph [0019, 22]) Barry further teaches that the system may receive GPS (speed and location) information from mobile communication devices of vehicles which are in the tolling lane and those which are not in order to determine the amount of time saved by traveling to the predefined destination along the toll route. (Barry: paragraph [0019, 22] teaching an "HOV" or "HOT" lane) Harada, as outlined above, teaches that when a user travels on a given stretch of road which comprises a toll road, the amount of time it takes the user to traverse the road is compared to prescribed pre-estimated times, and if the user took longer to traverse the toll road than expected, a discount may be applied to the user's fare via a mobile device. (Harada: paragraph [0008-9, 28, 35]) The motivations to combine Barry and Harada persist.
As per claim 11, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 1, as outlined above, and further teaches:
determining that a threshold of traffic throughput has been met for one or more of the highway sections;
Itaya further teaches that when congestion on a given lane reaches a certain threshold, price estimates may be adjusted up or down based on such thresholds being exceed or not. (Itaya: paragraph [0084-85], Fig. 8B)
and determining a future price estimate for reserving the highway sections, wherein the future price estimate is adjusted upwards based at least in part on the threshold of traffic throughput being met.
 Itaya further teaches that when congestion on a given lane reaches a certain threshold, price estimates may be adjusted up or down based on such thresholds being exceed or not. (Itaya: paragraph [0084-85], Fig. 8B)
As per claim 12, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein determining the price estimate for reserving the highway sections is based at least in part on customer demand for reserving the highway sections.
 Itaya teaches that the price estimate may be determined based on the number of reservations for the highway section (customer demand). (Itaya: paragraphs [0051, 53, 59, 77, 80-82])
As per claim 14, Itaya in view of Barry further in view of Cao and further in view of Harada teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer-readable medium containing instructions for reserving travel of a vehicle along a route, comprising: instructions for. . .
 Itaya teaches the implementation of the system and method using a computer which may comprise a non-transitory computer readable storage medium in the form of a memory which stores instructions which, when executed by a processor, performs the functions of the system. (Itaya: paragraphs [0119-123], Fig. 16])
As per claims 15-19, Itaya in view of Barry further in view of Cao and further in view of Harada teaches the limitations of these claims which are substantially identical to those of claims 2-4, and 7-8, respectively, and claims 15-19 are rejected for the same reasons as claims 2-4, and 7-8, as outlined above. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya in view of Ban et al. (Chinese Patent Publication Number CN105354886A; made of record in PTO-892; translation attached hereto; hereinafter 'Ban").
As per claim 10, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
receiving, via the client device and after reserving the one or more highway sections, a request for modification of the reservation and/or the destination;
 Ban, however, teaches that a user may make a reservation of a travel route with tolls, and after submitting the reservation, the user may modify it and the server may make changes in accordance with the modification. (Ban: page 3 Step 201 "In this embodiment...") Ban teaches combining the above elements with the teachings of Itaya in view of Barry further in view of Cao and further in view of Harada for the benefit of improving the flexibility of toll payments. (Ban: Page 2, Second numbered beneficial effect) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ban with the teachings of Itaya in view of Barry further in view of Cao and further in view of Harada to achieve the aforementioned benefits.
Itaya in view of Barry further in view of Cao and further in view of Harada in view of Ban further teaches:
and modifying one or more of the reservation, the destination, and the price estimate based on the request for modification.
 Ban, however, teaches that a user may make a reservation of a travel route with tolls, and after submitting the reservation, the user may modify it and the server may make changes in accordance with the modification. (Ban: page 3 Step 201 "In this embodiment...") The motivation to combine Ban persists.
As per claim 20, . 
  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya in view of Barry further in view of Cao and further in view of Harada in view of Nishioka et al. (U.S. PG Pub. No. 20150106171; hereinafter "Nishioka").
 As per claim 13, Itaya in view of Barry further in view of Cao and further in view of Harada teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
determining a minimum baseline of speed for each of the one or more highway sections;
 Nishioka, however, teaches that a tolling system may be given a minimum target speed for a given roadway, and may adjust tolls in order to maintain such target speed. (Nishioka: paragraphs [0062-74, 75-77]) Nishioka teaches combining the above elements with the teachings of Itaya in view of Barry further in view of Cao and further in view of Harada for the benefit of solving problems in the context of toll control and to make it possible to respond to dynamic environmental changes on the road and to secure a financial return through road tolls. (Nishioka: paragraphs [0006-9]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nishioka with the teachings of Itaya in view of Barry further in view of Cao and further in view of Harada to achieve the aforementioned benefits.
Itaya in view of Barry further in view of Cao and further in view of Harada in view of Nishioka further teaches:
and determining a roadway capacity for each of the one or more highway sections based on the minimum baseline of speed for the highway section, wherein determining the price estimate for reserving the highway sections is based at least in part on the roadway capacity.
 Nishioka, as outlined above, teaches that a tolling system which iteratively takes as inputs a minimum speed and may output a throughput (a road capacity) based on such speed, wherein a toll may be adjusted based on the throughput. (Nishioka: paragraphs [0062-74, 75-77]) The motivation to combine Nishioka persists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628